Case: 20-40337   Document: 00515959032      Page: 1   Date Filed: 07/30/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     July 30, 2021
                             No. 20-40337                           Lyle W. Cayce
                                                                         Clerk

   David Allen Haverkamp, also known as Bobbie Lee
   Haverkamp,

                                                      Plaintiff—Appellee,

                                versus

   Doctor Lannette Linthicum; Cynthia Jumper; F. Parker
   Hudson; Phillip Keiser,

                                                 Defendants—Appellants,

                        consolidated with
                          _____________

                           No. 20-40683
                          _____________

   David Allen Haverkamp, also known as Bobbie Lee
   Haverkamp,

                                                      Plaintiff—Appellee,

                                versus

   Preston Johnson, Jr.; John Burruss; Erin Wyrick;
   Jeffrey Beeson; Dee Budgewater; Robert Greenberg,

                                                 Defendants—Appellants.
Case: 20-40337         Document: 00515959032              Page: 2      Date Filed: 07/30/2021

                                         No. 20-40337
                                       c/w No. 20-40683


                     Appeals from the United States District Court
                          for the Southern District of Texas
                                USDC No. 2:17-CV-18


   Before Dennis and Engelhardt, Circuit Judges, and Hicks, Chief
   District Judge *
   Per Curiam:
         Texas state prisoner David Allen Haverkamp, also known as Bobbie
   Lee Haverkamp, a biological male at birth who identifies as a transgender
   woman, sued state officials (collectively, “Defendants” or “the State”),
   alleging violations of the Equal Protection Clause of the United States
   Constitution. Specifically, Plaintiff alleges that Defendants violated equal
   protection by denying Plaintiff medically necessary sex-reassignment surgery
   and by failing to provide certain female commissary items and a long-hair
   pass. The district court denied the State’s motions to dismiss, concluding
   that the State was not entitled to sovereign immunity and that Haverkamp
   pled a plausible equal protection claim. The State appeals the denial of
   sovereign immunity. For the reasons below, we VACATE and REMAND.
                                               I.
                                               A.
         We begin with a brief overview of the structure of Texas’s health care
   system for prisoners. The Texas Department of Criminal Justice (“TDCJ”)
   contracts with the University of Texas Medical Branch (“UTMB”) to
   provide medical and psychiatric services to inmates, including Plaintiff. The
   general policies that govern medical care for TDCJ inmates are promulgated
   by   Texas’s       Correctional      Managed       Healthcare       Committee         (“the
   Committee”), a statutorily created arm of the State. Tex. Gov’t Code


         *
             Chief Judge of the Western District of Louisiana, sitting by designation.




                                                2
Case: 20-40337        Document: 00515959032           Page: 3     Date Filed: 07/30/2021




                                       No. 20-40337
                                     c/w No. 20-40683

   § 501.148(a)(1). By statute, the Committee is composed of private physicians
   appointed by the governor; an employee of TDCJ; physicians employed by,
   inter alia, UTMB; and physicians employed by other medical schools. Id. §
   501.133. Defendants in both appeals are all members of the Committee.
   Defendant Dr. Lannette Linthicum, in addition to being a Committee
   member, currently serves as Director of TDCJ’s Health Services Division.
          The Committee is tasked with “develop[ing] and approv[ing] a
   managed health plan” that “specifies the types and general level of care” for
   inmates and “ensures continued access to needed care in the correctional
   health care system.” Id. § 501.146(a). The Committee is also charged with
   furnishing “advice,” “providing medical expertise,” and “assisting” TDCJ
   in implementing its statewide health policies. Id. § 501.148(b). In addition,
   the Committee has the statutory responsibility to resolve disputes between
   TDCJ and “health care providers” or “contracting entities” in the “event
   of a disagreement relating to inmate healthcare services.”                        Id.
   § 501.148(a)(2).
                                            B.
          Haverkamp, who identifies as a transgender woman, is incarcerated
   by TDCJ in a men’s prison in Beaumont, Texas. 1 In 2017, Haverkamp filed
   a pro se suit in federal court alleging that physicians who worked with and for
   TDCJ violated the Eighth and Fourteenth Amendments by refusing to
   provide Plaintiff with sex-reassignment surgery. Haverkamp named as
   defendants Dr. Joseph Penn, who is no longer party to the case, and
   Linthicum, an appellant in case number 20-40337. Plaintiff sought an



          1
           Haverkamp was convicted of two counts of aggravated sexual assault in 1994 and
   sentenced to 45 years in prison. See Haferkamp [sic] v. State, No.19-94-00829-CR, 1996
   WL 283902, at *1 (Tex. App.—Houston [14th Dist.] May 30, 1996, no writ).




                                             3
Case: 20-40337      Document: 00515959032           Page: 4     Date Filed: 07/30/2021




                                     No. 20-40337
                                   c/w No. 20-40683

   injunction ordering the defendants to provide Plaintiff with sex-reassignment
   surgery and a declaratory judgment affirming Plaintiff’s right to necessary
   treatment and care.
          The magistrate judge held a hearing with the parties and “raised the
   issue as to whether the proper defendants have been named in this case.”
   Counsel for Texas stated that “the appropriate defendants in this case hinge
   on the type of relief sought” by Haverkamp. Counsel explained that “(1) in
   the event Plaintiff only seeks gender reassignment surgery, the appropriate
   defendant would be Dr. Owen Murray from . . . UTMB[]; and (2) if Plaintiff
   seeks a policy change or a new policy regarding care for transgender inmates,
   the appropriate defendants would be the principal members of the
   Correctional Managed Health Care . . . committee.” Texas stated it would
   file an advisory with the court with the names of the Committee members.
          Based on the State’s representations, the magistrate judge ordered
   Haverkamp to file an amended complaint and proposed that Haverkamp
   “name Dr. Murray and each of the CMHC principal committee members in
   their official capacities as Plaintiff only seeks injunctive relief in this case.”
   The court permitted Plaintiff to name defendants as John and Jane Doe and
   explained that it would be able to ascertain the identities of the precise parties
   once the State filed its advisory.
          In October 2017, Haverkamp filed a handwritten pro se amended
   complaint (the operative complaint). According to the operative complaint,
   Haverkamp was diagnosed with gender dysphoria in 2013, a condition which
   “[t]he American Psychiatric Association defines . . . in its most recent
   Diagnostic and Statistical Manual of Mental Disorders (DSM-5) as a ‘marked
   incongruence between one’s experienced/expressed gender and assigned
   gender, of at least 6 months duration[.]’” Gibson v. Collier, 920 F.3d 212, 217
   (5th Cir. 2019). In October 2014, Haverkamp’s physician, Dr. Walter




                                           4
Case: 20-40337          Document: 00515959032            Page: 5   Date Filed: 07/30/2021




                                           No. 20-40337
                                         c/w No. 20-40683

   Meyer, prescribed a 12-month course of hormone therapy consisting of the
   hormone estradiol and a referral at the end of that period for sex-
   reassignment surgery. During this appointment, Dr. Meyer “confirmed”
   that gender reassignment surgery was available to Haverkamp. Several days
   later, Haverkamp requested the surgery “at the earliest possible time.”
          Three months into the 12-month hormone regimen, Dr. Meyer told
   Haverkamp that UTMB, which provides medical care to TDCJ inmates, “is
   going to have to face the inevitable that gender reassignment surgery is going
   to happen.” (capitalization altered). In September 2015, near the end of the
   year-long course of hormone treatment, Haverkamp met with Dr. Meyer and
   a nurse and “was told very plainly that TDCJ would not pay for surgery.”
          The operative complaint names John and Jane Doe as defendants and
   asserts several claims under the Equal Protection Clause, all of which center
   on the argument that Haverkamp is similarly situated to cisgendered female
   prisoners and that the State violates equal protection by treating Haverkamp
   in a dissimilar manner. In particular, the operative complaint alleges that the
   State continues to deny Haverkamp adequate treatment, including sex-
   reassignment surgery, while the State provides adequate care, including
   medically necessary vaginoplasty to cisgendered women with serious medical
   needs, including medically necessary vaginoplasty. The amended complaint
   also claims, inter alia, that the State must provide Haverkamp with a pass to
   grow long hair and access to the same kinds of clothing, cosmetics, and
   hygiene items available to cisgendered female inmates.
          The operative complaint references and attaches Policy G-51.11, a
   policy promulgated by the Committee concerning the treatment of gender
   disorders. 2 Haverkamp alleges that Policy G-51.11 constitutes a contract


          2
              Policy G-51.11 states in pertinent part:




                                                  5
Case: 20-40337     Document: 00515959032               Page: 6       Date Filed: 07/30/2021




                                       No. 20-40337
                                     c/w No. 20-40683

   guaranteeing the right to sex-reassignment surgery and that defendants have
   breached this contract. Haverkamp also appears to allege that because the
   Policy references a publication by the World Professional Association of
   Transgender Health on the standards for care of transgender persons, the
   State must comply with those standards. The operative complaint does not
   assert the Eighth Amendment claim asserted in Haverkamp’s original
   pleading, which, in any event, the Gibson panel later foreclosed. 920 F.3d at
   215-16.
          In March 2018, Texas filed an advisory listing the ten principal
   members of the Committee, including Linthicum (who was named in the


                 III.   When a diagnosis of Gender Identity Disorder is made –
                              A. Mental health counseling will be offered.
                              B. Current, accepted standards of care and the offenders
                                 physical and mental health will determine if advancement
                                 of therapy is indicated.
                                  1. If hormone therapy is indicated, hormone therapy will
                                     be requested through the non-formulary process.
                                     Documentation of patient education and written
                                     consent are required prior to submission of the non-
                                     formulary request. . . .
                                  2. If hormone therapy is prescribed, the offender will be
                                     followed in chronic care clinic with regular
                                     assessments for complications of hormone therapy
                                     (e.g. hypertension, liver disease, heart disease, breast
                                     cancer, etc.).
                        IV.       The University Directors of Mental Health Services and
                                  University Regional or Senior Medical Directors will be
                                  the approving authorities for treatment plans and hor-
                                  mone therapy related to GID.
                         V.       Facility medical staff will assure the facility warden and
                                  TDCJ Health Services Liaison are immediately notified of
                                  all offenders alleging or presenting with signs or symp-
                                  toms of a gender disorder.




                                              6
Case: 20-40337       Document: 00515959032                Page: 7       Date Filed: 07/30/2021




                                         No. 20-40337
                                       c/w No. 20-40683

   original complaint), Dr. Cynthia Jumper, Dr. F. Parker Hudson,
   (collectively, the “Appellants in case number 20-40337”), and several other
   individuals no longer party to either appeal. Based on the State’s advisory,
   the district court ordered service of Haverkamp’s operative complaint on Dr.
   Murray, whom the State earlier identified as the proper defendant if
   Haverkamp were seeking sex-reassignment surgery, and the nine Committee
   members who had not yet been named as parties.
          Subsequently, several of the Committee members filed a motion to
   dismiss. 3 These Committee members, who are the Appellants in case
   number 20-40337, contended that Haverkamp’s action was barred by
   Eleventh Amendment sovereign immunity, and, alternatively, that
   Haverkamp had failed to state a plausible equal protection claim. The district
   court denied the State’s motion to dismiss without addressing the sovereign
   immunity defense. Based on the operative complaint’s allegations, the court
   determined that Haverkamp is “similarly situated to cis-gendered female
   inmates” because Haverkamp has “undergo[ne] gender transition, including
   chemical castration.” The district court further held that Haverkamp stated
   a plausible claim that defendants denied Plaintiff equal protection when they
   refused Haverkamp’s surgery request. Last, the court chose to exercise
   supplemental jurisdiction over Haverkamp’s state-law contract claim. 4 On


          3
             The Committee members who filed the motion are Linthicum, who, in addition
   to her role on the Committee, is the Director of TDCJ’s Health Services Division, and
   Jumper, Hudson, Keiser.
          4 Shortly thereafter, the State filed a notice to substitute parties under Federal Rule

   of Civil Procedure 25(d) seeking to substitute out several individuals, including Dr.
   Murray, who had been added as defendants but were no longer members of the Committee,
   and replace them with individuals who had taken their place on the Committee, including
   Dr. Philip Keiser, Appellant in 20-40337, and Preston Johnson, Jr., John Burruss, Erin
   Wyrick, Jeffrey Beeson, and Dee Budgewater, Appellants in 20-40683.4 The court granted
   the motion. It later noted, however, that, with respect to Dr. Murray of UTMB, whom the




                                                7
Case: 20-40337         Document: 00515959032           Page: 8      Date Filed: 07/30/2021




                                        No. 20-40337
                                      c/w No. 20-40683

   May 4, 2020, the Committee members whose motion to dismiss was denied
   filed an interlocutory appeal challenging the denial of their claim to sovereign
   immunity (case number 20-40337).
          Later that month, other Committee members filed a motion to
   dismiss, contending that (1) Haverkamp lacked standing because they could
   not redress Haverkamp’s alleged injuries; (2) the suit was barred by
   sovereign immunity; and (3) the suit failed to allege a plausible equal
   protection claim. 5 The district court denied the motion. First, the court
   reasoned that Haverkamp plausibly alleged that Committee members
   directly impacted Haverkamp’s treatment plan and that the State had
   “provided vague and sometimes conflicting guidance as to the identity of the
   proper defendants.” Second, the court held that Haverkamp’s claim met the
   requirements of the Ex Parte Young exception to sovereign immunity. 209
   U.S. 123 (1908). Last, the court held that Haverkamp stated an equal
   protection claim for the reasons provided in its earlier order. In October
   2020, this latter group of Committee members appealed the denial of
   sovereign immunity (case number 20-40683). 6 We consolidated the two
   appeals.




   State had earlier identified as the appropriate defendant if Haverkamp sought sex-
   reassignment surgery, it was “unclear whether any one of the” new Committee member
   defendants “assumed [his] role on the [Committee] or has any current connection with
   UTMB.” The court also dismissed Dr. Penn, whom Haverkamp had originally named as
   a defendant.
          5
           Defendants Johnson, Burrus, Wyrick, Beeson, and Budgewater filed the motion.
   They were joined by then-defendant Burrow.
          6
              These defendants are Johnson, Burrus, Wyrick, Beeson, and Robert Greenberg.




                                              8
Case: 20-40337      Document: 00515959032         Page: 9    Date Filed: 07/30/2021




                                    No. 20-40337
                                  c/w No. 20-40683

                                        II.
          “We review the district court’s jurisdictional determination of
   sovereign immunity de novo.” City of Austin v. Paxton, 943 F.3d 993, 997
   (5th Cir. 2019), cert. denied 141 S. Ct. 1047 (2021). “The burden of proof for
   a [Federal] Rule [of Civil Procedure] 12(b)(1) motion to dismiss is on the
   party asserting jurisdiction,” and, at the pleading stage, the plaintiff’s
   “‘burden is to allege a plausible set of facts establishing jurisdiction.’”
   Laufer v. Mann Hosp., L.L.C., 996 F.3d 269, 271 (5th Cir. 2021) (quoting
   Physician Hosps. of Am. v. Sebelius, 691 F.3d 649, 652 (5th Cir. 2012)). On a
   motion to dismiss for lack of jurisdiction, all well-pleaded facts are taken as
   true and all reasonable inferences must be made in the plaintiff’s favor. See
   id. at 271-72.
                                      III.
          Texas argues that Haverkamp’s suit is barred by sovereign immunity
   because (1) the Committee members are not proper defendants under Ex
   Parte Young, as Haverkamp fails to allege they have the requisite connection
   to enforcing the policies Haverkamp challenges; (2) federal courts cannot
   enjoin state officials to undertake the affirmative; discretionary acts that
   would be required to provide the relief Haverkamp seeks, and (3) the doctrine
   set forth in Pennhurst State School and Hospital v. Halderman, 456 U.S. 89
   (1984), bars Haverkamp’s claims to the extent Haverkamp asserts that
   Defendants are violating state law. Texas also contends that Haverkamp
   lacks Article III standing.    We conclude that Haverkamp’s operative
   complaint fails to plausibly allege that Defendants are sufficiently connected
   to enforcing any policies or decisions Haverkamp challenges as
   unconstitutional. We decline as unnecessary to reach the State’s other
   arguments.




                                         9
Case: 20-40337      Document: 00515959032           Page: 10      Date Filed: 07/30/2021




                                      No. 20-40337
                                    c/w No. 20-40683

                                           A.
          The denial of Eleventh Amendment sovereign immunity, though
   interlocutory, is immediately appealable under the collateral order doctrine.
   Puerto Rico Aqueduct and Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139,
   141 (1993). Sovereign immunity bars private suits against nonconsenting
   states in federal court. Id. This bar applies not only to states but also to suits
   against state actors in their official capacities that are effectively suits against
   a state. Id. The Supreme Court, however, carved out an exception to state
   sovereign immunity in Ex parte Young, 209 U.S. at 159-60, permitting suits
   against state actors whose conduct violates federal law. “The rule is based
   on the legal fiction that a sovereign state cannot act unconstitutionally,” and
   therefore, when “a state actor enforces an unconstitutional law, he is
   stripped of his official clothing and becomes a private person subject to suit.”
   K.P. v. LeBlanc, 627 F.3d 115, 124 (5th Cir. 2010).
          In this case, “[i]t is undisputed that Texas has not consented to this
   suit and that Congress has not abrogated the State’s immunity.                 The
   question, then, is whether the defendants are subject to suit under the Ex
   parte Young exception.” City of Austin, 943 F.3d at 998. For a plaintiff to
   properly invoke Ex parte Young, the state official sued must have “some
   connection with the enforcement of the [challenged] act, or else [the suit] is
   merely making him a party as a representative of the state, and thereby
   attempting to make the state a party.” Young, 209 U.S. at 157. In other
   words, “[t]here are plenty of state actors. A plaintiff must show that the
   defendant state actors have the requisite ‘connection’ to the statutory
   scheme to remove the Eleventh Amendment barrier to suits brought in
   federal court against the State.” K.P., 627 F.3d at 124 (internal quotation
   marks omitted).




                                           10
Case: 20-40337       Document: 00515959032        Page: 11     Date Filed: 07/30/2021




                                      No. 20-40337
                                    c/w No. 20-40683

             Moreover, whether a suit may proceed under Ex Parte Young does
   “not require an analysis of the merits of the claim. Rather, a court need only
   conduct a ‘straightforward inquiry into whether [the] complaint alleges an
   ongoing violation of federal law and seeks relief properly characterized as
   prospective.’” Id. at 998 (cleaned up) (quoting Va. Office for Prot. & Advocacy
   v. Stewart, 563 U.S. 247 (2011)).
                                          B.
             “In conducting our Ex parte Young analysis, we first consider whether
   the plaintiff has named the proper . . . defendants.” City of Austin, 943 F.3d
   at 998. To be amenable to suit under the doctrine, the state actor must both
   possess “the authority to enforce the challenged law” and have a “‘sufficient
   connection [to] the enforcement’ of the challenged act.” Id. (alterations in
   original) (quoting Ex parte Young, 209 U.S. at 157).
             First, the State argues that, to the extent Haverkamp challenges the
   content of the policy, Defendants’ role in formulating and promulgating the
   policy does not subject them to suit under Ex parte Young. As this court has
   explained, a governor’s promulgation of an executive order alone is not
   sufficient to make him suable under Ex parte Young because the “statutory
   authority . . . to issue, amend, or rescind an Executive order is not the power
   to enforce.” Mi Familia Vota v. Abbott, 977 F.3d 461, 477 (5th Cir. 2020)
   (internal quotation marks omitted). Likewise, the Committee’s authority to
   promulgate Policy G-51.11, standing alone, is not the power to enforce that
   policy.
             Second, the State contends that Defendants lack the particular duty
   to enforce Policy G-51.11. Plaintiff disagrees, pointing out that the operative
   complaint alleges a dispute between Plaintiff’s physician and TDCJ with
   respect to providing sex-reassignment surgery. Given the Committee’s
   statutory authority to “serve as a dispute resolution forum in the event of a




                                           11
Case: 20-40337     Document: 00515959032         Page: 12     Date Filed: 07/30/2021




                                    No. 20-40337
                                  c/w No. 20-40683

   disagreement” between TDCJ and health care providers concerning
   “inmate       health    care     services,”       Tex.     Gov’t        Code
   § 501.141(a)(2), Haverkamp asserts it is “entirely plausible” that the
   Committee sided with TDCJ to reject Haverkamp’s physician’s referral for
   sex-reassignment surgery. But the operative complaint merely alleges that
   Haverkamp’s treating physician, Dr. Meyer, told Haverkamp during the
   course of the hormone therapy that TDCJ “is going to have to face the
   inevitable that gender reassignment surgery is going to happen” and that
   several months later, during a meeting with Dr. Meyer and a nurse,
   Haverkamp “was told very plainly that TDCJ would not pay for surgery.”
          While these circumstances do suggest a disagreement between Dr.
   Meyer and TDCJ concerning the provision of sex-reassignment surgery—
   even though there is no clear allegation that Dr. Meyer continued to
   recommend sex-reassignment surgery at the end of the year-long course of
   hormone therapy—the amended complaint does not allege (1) which TDCJ
   official, if any, decided that TDCJ would not pay for surgery; (2) whether Dr.
   Meyer (or anyone else) challenged that decision and brought it before the
   Committee; or (3) that the Committee adjudicated any dispute between
   TDCJ and Haverkamp’s health care provider concerning sex-reassignment
   or rendered a decision that aggrieved Haverkamp, perhaps by enforcing
   Policy G-51.11 so as to deny surgery. Haverkamp has thus failed, at this point,
   to plausibly allege that the Committee members enforced any policy or were
   involved in enforcing any decision that Haverkamp challenges. See Laufer,
   996 F.3d at 271-72.
          Similarly, although the amended complaint states that Defendants
   will not “honor[]” Dr. Meyer’s recommendation to permit Haverkamp to
   have long-hair passes and wear feminine articles of clothing, there is no
   allegation that there was ever a dispute between Dr. Meyer and TDCJ




                                         12
Case: 20-40337    Document: 00515959032         Page: 13    Date Filed: 07/30/2021




                                   No. 20-40337
                                 c/w No. 20-40683

   regarding these issues that the Committee adjudicated. Therefore, even
   though these items and privileges may be part of the treatment of gender
   dysphoria, it is not plausible based on the facts pleaded that the Committee
   has any connection to the enforcement of a policy that contributed to or
   resulted in Haverkamp being denied these items and privileges. See Laufer,
   996 F.3d at 271-72.
          Haverkamp asserts that, at the very least, it is plausible that
   Linthicum, in her capacity as TDCJ’s Director of Health Services, is
   responsible for the decisions to deny sex-reassignment surgery, the long-hair
   pass, and female commissary items. Texas responds that it is uncertain in
   what capacity Linthicum appears in this case because the original complaint
   named Linthicum as a defendant in her role as an employee of UTMB,
   although she was and remains a TDCJ employee. Ultimately, however, this
   point is immaterial because, assuming Linthicum is joined in her capacity as
   the head of Health Services for TDCJ, the operative complaint contains no
   allegation plausibly linking Linthicum with the challenged decisions. Put
   simply, in a system with approximately 130,000 inmates in custody, 7and
   absent any allegations tying Linthicum to the specific decisions at issue, it
   cannot be plausibly inferred that Linthicum played any role in the decisions
   Haverkamp challenges as unconstitutional. See Laufer, 996 F.3d at 271-72.
          Last, Haverkamp appears to suggest that it is inequitable for Texas to
   assert that these Defendants are entitled to sovereign immunity when the
   State has not identified any other person or entity that would have
   responsibility for enforcing Policy G-51.11 or actually made the decision to
   deny surgery. This argument is ultimately unavailing because “[t]he burden



          7
            Tex. Dep’t of Crim. Just., 2019 Statistical Report (2019),
   https://www.tdcj.texas.gov/documents/Statistical_Report_FY2019.pdf.




                                        13
Case: 20-40337        Document: 00515959032                Page: 14        Date Filed: 07/30/2021




                                           No. 20-40337
                                         c/w No. 20-40683

   of proof . . . is on the party asserting jurisdiction[.]” Id. at 271. Texas has
   identified the parties Haverkamp should sue, but it remains Haverkamp’s
   burden to plead these parties’ connection to the enforcement of the decisions
   Haverkamp challenges. 8
           Because we conclude that Haverkamp’s operative complaint does not
   adequately plead that Defendants have a “sufficient connection [to] the
   enforcement of the challenged act,” we must vacate the district court’s
   orders denying the State’s sovereign immunity defense. City of Austin, 943
   F.3d at 998 (internal quotation marks omitted). We need not and do not


           8
               Plaintiff contends that we should apply judicial estoppel to preclude Texas from
   now asserting that Plaintiff has sued the wrong defendants after the State expressly advised
   the district court as to whom Plaintiff needed to sue depending on the relief sought.
   “Judicial estoppel prevents a party from asserting a position in a legal proceeding that is
   contrary to a position previously taken in the same or some earlier proceeding.” Hall v.
   GE Plastic Pac. PTE Ltd., 327 F.3d 391, 396 (5th Cir. 2003) (quotation marks omitted). Two
   elements “must be satisfied before a party can be estopped. First, it must be shown that
   the position of the party to be estopped is clearly inconsistent with its previous one; and
   second, that party must have convinced the court to accept that previous position.” Id.
   (cleaned up). We note that we have previously stated that “‘principles of estoppel do not
   apply’ to issues of subject matter jurisdiction.” Republic of Ecuador v. Connor, 708 F.3d 651,
   655 (5th Cir. 2013) (quoting Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456
   U.S. 694, 702 (1982)); cf. Lara v. Trominski, 216 F.3d 487, 495 (5th Cir. 2000) (“We are
   especially wary of applying judicial estoppel to create subject matter jurisdiction in the
   federal courts.” (citing Lydon v. Boston Sand & Gravel Co., 175 F.3d 6, 14 (1st Cir. 1999)
   (“[C]ourts have been cautioned to give careful consideration to the application of judicial
   estoppel when subject matter jurisdiction is at stake.”)); In re Sw. Bell Tel. Co., 535 F.2d
   859, 861 (5th Cir. 1976), rev’d on other grounds sub nom. Gravitt v. Sw. Bell Tel. Co., 430 U.S.
   723 (1977)). Even assuming the doctrine does apply to issues of subject matter jurisdiction,
   its requirements are not satisfied here. Although Texas did identify Defendants as the
   proper parties to sue if Haverkamp seeks to change Policy G-51.11 or to receive surgery,
   this is different from representing that the allegations in Haverkamp’s operative complaint
   sufficiently allege that Defendants enforced the policy such that the Ex Parte Young
   doctrine can be properly invoked in order to overcome sovereign immunity. In other
   words, Texas’s position in the district court is not “clearly inconsistent” with its argument
   on appeal. Hall, 327 F.3d at 396. Accordingly, Haverkamp’s judicial estoppel argument
   fails.




                                                 14
Case: 20-40337        Document: 00515959032             Page: 15   Date Filed: 07/30/2021




                                         No. 20-40337
                                       c/w No. 20-40683

   reach the State’s other contentions respecting sovereign immunity. In light
   of the State’s representations to the district court that these Defendants are
   the proper state officials to sue, we do not, at this stage, dismiss Defendants
   from the case.
                                            IV.
          For these reasons, we VACATE the district court’s orders denying
   sovereign immunity and REMAND for further proceedings consistent with
   this opinion. 9




          9
              All pending motions are denied as moot.




                                               15
Case: 20-40337     Document: 00515959032         Page: 16     Date Filed: 07/30/2021




                                    No. 20-40337
                                  c/w No. 20-40683

   James L. Dennis, Circuit Judge, specially concurring:

          I write briefly to offer two additional points. First, on remand, the
   district court should consider granting leave to amend. Earlier in this
   litigation, the State affirmatively represented to the district court that the
   Defendants here are the proper ones for Plaintiff Bobbie Lee Haverkamp to
   sue. Thus, the defect in Haverkamp’s pleading that results in today’s
   judgment—her operative complaint’s failure to sufficiently connect these
   Defendants with the enforcement of any assertedly unconstitutional polices
   or decisions—could potentially be cured if she were permitted to re-plead.
   Under these circumstances, the district court may conclude that “justice so
   requires” that Haverkamp be granted leave to file a second amended
   complaint. Fed. R. Civ. P. 15(a)(2).
          Second, the conscientious district court may wish to reconsider its
   previous orders denying Haverkamp’s requests for appointment of counsel.
   In those orders, the district court took care to note that it would sua sponte
   reexamine its decision as the case proceeds. Upon reassessing whether
   appointment of counsel is warranted, the court should, just as it did before,
   “make specific findings on each o[f] the Ulmer [v. Chancellor, 691 F.2d 209,
   213 (5th Cir. 1982)] factors.” Williams v. Catoe, 946 F.3d 278, 279 n.1 (5th
   Cir. 2020) (en banc) (quoting Jackson v. Dall. Police Dep’t, 811 F.2d 20, 262
   (5th Cir. 1986)). Without presuming to dictate to the district court what its
   decision should be, I observe that, given the apparent complexity of this case,
   it would be wholly reasonable for the court to conclude that appointment of
   counsel “would advance the proper administration of justice.” Ulmer, 691
   F.2d at 213.
          With these additional observations, I respectfully concur.




                                         16